NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2616-19

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANCY,

          Plaintiff-Respondent,

v.

C.S.,

          Defendant-Appellant,

and

J.B.,

     Defendant.
__________________________

IN THE MATTER OF THE
GUARDIANSHIP OF E.B.
and J.B., minors.
__________________________

                   Argued February 23, 2021 – Decided March 26, 2021

                   Before Judges Fisher, Gilson and Gummer
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Passaic County,
            Docket No. FG-16-0048-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Ryan T. Clark, Designated Counsel, on the
            brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Toni Lynn Imperiale, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, attorney for
            minors (Meredith Alexis Pollock, Deputy Public
            Defender, of counsel; Todd Wilson, Designated
            Counsel, on the brief).

PER CURIAM

      The parties have reached an amicable settlement of the issues presented

in this appeal. By way of that settlement, the parties have consented to a

vacation of the judgment under review and a remand for further proceedings

more fully described in a separate order also entered today.

      The appeal is dismissed.




                                       2
                                                                      A-2616-19